                                            Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 1 of 33




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            ILLUMINA, INC., et al.,                           ORDER GRANTING MOTION FOR
                                   7                                                          SUMMARY JUDGMENT AND
                                                          Plaintiffs,                         GRANTING IN PART AND DENYING IN
                                   8
                                                                                              PART MOTION TO STRIKE OPINIONS
                                   9                                                          OF DR. JOSEPH PUGLISI

                                  10
                                                                                               Case No. 19-cv-03770-WHO
                                                   v.
                                  11                                                           Re: Dkt. Nos. 376, 377, 378, 379, 386, 387,
                                                                                               399, 412
                                  12
Northern District of California
 United States District Court




                                  13        BGI GENOMICS CO., LTD, et al.,                     Case No. 20-cv-01465-WHO
                                                                                               Re: Dkt. Nos. 406, 407, 421, 433, 448
                                                          Defendants.
                                  14

                                  15            Plaintiffs Illumina Inc. and Illumina Cambridge Ltd. (collectively, “Illumina”) move for

                                  16   summary judgment on defendants BGI Genomics Co., Ltd., BGI Americas Corp., MGI Tech Co., Ltd.,

                                  17   MGI Americas, Inc., and Complete Genomics, Inc.’s (collectively, “BGI”) counterclaims for

                                  18   infringement under its U.S. Patent No. 9,944,984 (“’984 Patent”). Illumina also moves to strike

                                  19   portions of BGI’s infringement expert, Dr. Puglisi’s report. For the reasons explained below,

                                  20   Illumina’s motion to strike portions of the Puglisi Report is GRANTED in part and DENIED in

                                  21   part. Illumina’s motion for summary judgment related to (1) the noninfringement of the ’984

                                  22   Patent; (2) BGI’s doctrine of equivalents theory under the ’984 Patent; (3) BGI’s “inequitable

                                  23   conduct” defense; and (4) BGI’s other uncontested defenses is GRANTED.

                                  24                                              BACKGROUND

                                  25   I.       PROCEDURAL BACKGROUND

                                  26            Illumina filed the complaint in this matter on June 27, 2019.1 Dkt. No. 1. It alleges that BGI

                                  27

                                  28
                                       1
                                        This matter (“Illumina I”) is related to Illumina Inc., et al., v. BGI Genomics Co., Ltd., et al., Case
                                       No. 20-cv-1465 (N.D. Cal.) (“Illumina II”), in which Illumina alleges that BGI infringes different
                                         Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 2 of 33




                                   1   infringes U.S. Patent No. 9,410,200 (the “’200 Patent”) and 7,566,537 (the “’537 Patent”) (“Asserted

                                   2   Patents”) by selling its sequencers and related reagents. Id. ¶¶ 2, 33–44. Illumina asserts that BGI’s

                                   3   sequencers infringe claim 1 of the ’537 Patent and claim 1 of the ’200 Patent. Id. ¶¶ 35, 37, 41. BGI

                                   4   filed counterclaims, alleging that Illumina’s DNA sequencing systems (“Accused Products”) infringe

                                   5   claims 1–3 and 5 of its’984 Patent. Dkt. No. 94 (“First Amended Answer” or “FAA”) ¶ 10. On June

                                   6   26, 2020, I entered a claim construction order (“Claim Construction Order”) on terms in Illumina’s

                                   7   ’537 and ’200 Patents as well as BGI’s ’984 Patent. Dkt. No. 190 (“Order”).

                                   8           Illumina emailed BGI on June 30, 2020, and asked it to drop its infringement contentions

                                   9   in light of the Claim Construction Order. Dkt. No. 379-6 at 7. On July 16, 2020, BGI responded

                                  10   that its infringement contentions under the ’984 Patent were sufficient. Id. After the email

                                  11   exchange, Illumina did not respond and BGI did not amend its infringement contentions. Dkt. No.

                                  12   379 (“MTS Mot.”) at 15. Illumina also informed BGI that its infringement contentions were
Northern District of California
 United States District Court




                                  13   deficient in its October 13, 2020, and December 7, 2020, interrogatory responses but responded to

                                  14   them. See Dkt. No. 387-6 at 8; Dkt. No. 387-8 at 6.

                                  15           Fact discovery closed on March 26, 2021 and expert discovery closed on May 28, 2021.

                                  16   Illumina II, Dkt. No. 249 at 2. On June 16, 2021, Illumina filed a motion for summary judgment on

                                  17   BGI’s counterclaims. Dkt. No. 377 (“Mot.”); see also Illumina II, Dkt. No. 407. On the same day,

                                  18   Illumina also filed a motion to strike the expert opinions of BGI’s technical expert, Dr. Joseph Puglisi.

                                  19   Dkt. No. 379.

                                  20   II.     PATENTS
                                  21           Further background of the ’984 Patent is discussed in the Claim Construction Order. Order

                                  22   at 15–16. The ’984 Patent involves an “array,” or mechanism for analyzing multiple DNA

                                  23   fragments, that aims to increase the accuracy and efficiency of sequencing and thereby lower the

                                  24   cost. ’984 Patent at 3:44-53; 8:4-40. Target DNA is copied and modified prior to introduction to

                                  25   the array so that it will bind with the capture oligonucleotides on the array. See, e.g., id. at

                                  26
                                  27
                                       patents by making, selling, and using a different set of products. Further background in this matter is
                                  28   discussed in Illumina Inc., et al., v. BGI Genomics Co., Ltd., et al., Case No. 19-cv-3770, Dkt. No.
                                       185. (N.D. Cal.).
                                                                                           2
                                            Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 3 of 33




                                   1   6:17-30. It is then introduced to the array and binds to the capture oligonucleotides, and the target

                                   2   DNA can be sequenced by measuring signals or labels on the array. Id. at 3:44–4:23, 17:30-18:33.

                                   3   The target DNA fragments are first amplified so that multiple copies of the same fragment are

                                   4   present in one large macromolecule (as opposed to one single DNA fragment). Id. at 11:7-11.

                                   5   Amplification is generally understood to allow for stronger signal detection. Id. at 2:36-40. After

                                   6   the DNA fragment circles are formed, they are bound together into larger molecules, called

                                   7   “concatemers,” containing multiple copies of the same circular DNA fragments, usually in a process

                                   8   called rolling circle replication (“RCR”). Id. 11:45-58. Because there will be multiple copies of the

                                   9   same DNA fragment present at a particular binding site, the detection and sequencing of that fragment

                                  10   will be improved.

                                  11                                           LEGAL STANDARD

                                  12   I.       SUMMARY JUDGMENT
Northern District of California
 United States District Court




                                  13            A party is entitled to summary judgment where it “shows that there is no genuine dispute

                                  14   as to any material fact and [it] is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A

                                  15   dispute is genuine if it could reasonably be resolved in favor of the nonmoving party. Anderson v.

                                  16   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is material where it could affect the

                                  17   outcome of the case. Id.

                                  18            The moving party has the initial burden of informing the court of the basis for its motion

                                  19   and identifying those portions of the record that demonstrate the absence of a genuine dispute of

                                  20   material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Once the movant has

                                  21   made this showing, the burden shifts to the nonmoving party to identify specific evidence showing

                                  22   that a material factual issue remains for trial. Id. The nonmoving party may not rest on mere

                                  23   allegations or denials from its pleadings but must “cit[e] to particular parts of materials in the

                                  24   record” demonstrating the presence of a material factual dispute. FED. R. CIV. P. 56(c)(1)(A); see

                                  25   also Liberty Lobby, 477 U.S. at 248. The nonmoving party need not show that the issue will be

                                  26   conclusively resolved in its favor. Id. at 248–49. All that is required is the identification of

                                  27   sufficient evidence to create a genuine dispute of material fact, thereby “requir[ing] a jury or judge

                                  28   to resolve the parties' differing versions of the truth at trial.” Id. (internal quotation marks
                                                                                           3
                                         Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 4 of 33




                                   1   omitted). If the nonmoving party cannot produce such evidence, the movant “is entitled

                                   2   to . . . judgment as a matter of law because the nonmoving party has failed to make a sufficient

                                   3   showing on an essential element of her case.” Celotex, 477 U.S. at 323.

                                   4            On summary judgment, the court draws all reasonable factual inferences in favor of the

                                   5   nonmoving party. Liberty Lobby, 477 U.S. at 255. “Credibility determinations, the weighing of

                                   6   the evidence, and the drawing of legitimate inferences from the facts are jury functions, not those

                                   7   of a judge.” Id. However, conclusory and speculative testimony does not raise a genuine factual

                                   8   dispute and is insufficient to defeat summary judgment. See Thornhill Publ'g Co., Inc. v. GTE

                                   9   Corp., 594 F.2d 730, 738–39 (9th Cir. 1979).

                                  10   II.      MOTION TO STRIKE
                                  11            Patent Local Rule 3 “requires patent disclosures early in a case and streamlines discovery

                                  12   by replacing the series of interrogatories that parties would likely have propounded without it.”
Northern District of California
 United States District Court




                                  13   ASUS Computer Int'l v. Round Rock Research, LLC, No. 12-CV-02099-JST, 2014 WL 1463609,

                                  14   at *1 (N.D. Cal. Apr. 11, 2014) (internal quotation marks and modifications omitted). Patent

                                  15   Local Rule (“Patent L.R.”) 3-1 requires that a party claiming patent infringement serve a

                                  16   “Disclosure of Asserted Claims and Infringement Contentions” that includes “[e]ach claim of each

                                  17   patent in suit that is allegedly infringed by each opposing party, including for each claim the

                                  18   applicable statutory subsections of 35 U.S.C. § 271 asserted.” Patent L.R. 3-1(a). This requires “a

                                  19   limitation-by-limitation analysis, not a boilerplate reservation.” Rambus Inc. v. Hynix

                                  20   Semiconductor Inc., No. 05-CV-00334-RMW, 2008 WL 5411564, at *3 (N.D. Cal. Dec. 29,

                                  21   2008).

                                  22            Given the purpose of the Patent Local Rules, “a party may not use an expert report to

                                  23   introduce new infringement theories, new infringing instrumentalities, new invalidity theories, or

                                  24   new prior art references not disclosed in the parties' infringement contentions or invalidity

                                  25   contentions.” Verinata Health, Inc. v. Sequenom, Inc., No. 12-CV-00865-SI, 2014 WL 4100638,

                                  26   at *3 (N.D. Cal. Aug. 20, 2014) (internal quotation marks omitted). In determining whether to

                                  27   strike some or all of an expert report for failure to comply with the patent local rules, courts in this

                                  28   district have asked, “[W]ill striking the report result in not just a trial, but an overall litigation, that
                                                                                            4
                                            Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 5 of 33




                                   1   is more fair, or less?” Apple Inc. v. Samsung Electronics Co., No. 11-CV-01846-PSG, 2012 WL

                                   2   2499929, at *1 (N.D. Cal. June 27, 2012).

                                   3                                              DISCUSSION

                                   4   I.       MOTION TO STRIKE OPINIONS OF DR. JOSEPH PUGLISI
                                   5            Illumina moves to strike portions of the opening infringement report of BGI’s technical

                                   6   expert, Dr. Joseph Puglisi (“Puglisi Report”) because BGI allegedly proffered new theories, which

                                   7   it had not disclosed before. MTS Mot. at 1, 18 (moving to strike section VII.A.6 and ¶¶ 165–68,

                                   8   170–71, 176, and 178–79). The claim limitation at issue is the requirement that “more than 50%

                                   9   of the DNA binding regions in the array have multiple copies of one single DNA of said more

                                  10   than 105 different DNAs.” ’984 Patent 75:26-28.

                                  11            Some background is necessary to understand this dispute. According to Illumina, BGI’s

                                  12   infringement theory “was based on the erroneous belief that all that is required by this limitation is
Northern District of California
 United States District Court




                                  13   that 50% of the binding regions comprise multiple copies of a DNA molecule, regardless of

                                  14   whether there are other molecules or other sequences in the same binding region.” MTS Mot. at 7.

                                  15   Illumina asserts that BGI’s sole infringement theory was that Illumina’s “finished clusters, which

                                  16   are generated by clonally amplifying template DNA until the cluster has ~1000 copies, satisfy the

                                  17   limitation because they include multiple copies of a DNA sequence.” Id. at 10. In my Claim

                                  18   Construction Order, however, I construed the claim limitation to require that “more than 50% of

                                  19   the DNA binding regions in the array are occupied by a single DNA molecule comprising multiple

                                  20   copies of only one” DNA sequence. Claim Construction Order at 17.

                                  21            In light of the Order, Illumina emailed BGI on June 30, 2020, and asked it to drop its

                                  22   infringement contentions because BGI “has no basis . . . to contend that more than 50% of the

                                  23   nanowells in Illumina’s accused products are either (a) ‘occupied by a single DNA molecule’ or

                                  24   (b) comprise ‘multiple copies of only one of the more than 100,000 genomic DNA sequences’ as

                                  25   required by the Court’s Order.” Dkt. No. 379-6 at 7. On July 16, 2020, BGI responded that its

                                  26   infringement claims under the ’984 Patent “continue to be well founded even after the Court’s

                                  27   claim construction” in part because as BGI “pointed out in its complaint and its infringement

                                  28   contentions, the cluster generation process . . . begins with a single target template.” Id. at 2. BGI
                                                                                         5
                                        Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 6 of 33




                                   1   further explained,

                                   2                    “(A) This single template is formed by a single fragment of DNA that
                                                        is bound in the nanowell. Polymerase then converts the single
                                   3                    stranded portion of that fragment into double stranded DNA. That
                                                        double stranded molecule contains two copies for the same DNA
                                   4                    sequence. This molecule satisfies the elements [Illumina contends]
                                                        are absent. (B) Additionally, after the first double stranded molecule
                                   5                    containing multiple copies of the same DNA is denatured, and the
                                                        remaining strand goes through bridge amplification, the resulting
                                   6                    double stranded molecule also satisfies the claim elements [Illumina
                                                        contends] are missing.”
                                   7
                                       Id. After the email exchange, Illumina did not respond and BGI did not amend its infringement
                                   8
                                       contentions. MTS Mot. at 15. Illumina also informed BGI that its infringement contentions were
                                   9
                                       deficient but responded to them in its October 13, 2020, and December 7, 2020, interrogatory
                                  10
                                       responses. Dkt. No. 401 (“MTS Reply”) at 2; Dkt. No. 387-6 at 8 (referring to the July 16, 2020,
                                  11
                                       email and asserting that “CGI argued a new infringement theory that is both wrong in substance
                                  12
Northern District of California




                                       and unsupported by CGI’s infringement contentions”); Dkt. No. 387-8 at 6 (same).
 United States District Court




                                  13
                                                 In considering Illumina’s motion to strike, I look at two issues: disclosure and fairness. I
                                  14
                                       conclude that BGI failed to properly disclose the three allegedly “new” theories found in the
                                  15
                                       Puglisi Report: (1) that the intermediate structures, as opposed to the final clusters, such as “a
                                  16
                                       double-stranded DNA fragment is a ‘single DNA molecule comprising multiple copies of only
                                  17
                                       one’ genomic DNA sequence that occupies a binding region as required by claim limitation 1(g)”
                                  18
                                       (“Double-Stranded DNA theory”); (2) “that the number of nanowells that pass filter shows that
                                  19
                                       greater than 50% of the nanowells meet the requirements of [the] claim limitation” (“Pass Filter
                                  20
                                       theory”); and (3) that claim 1 is infringed under DOE. Id. at 12. However, because Illumina
                                  21
                                       waited more than a year until after fact discovery closed to challenge the first two, I will not strike
                                  22
                                       them. The DOE theory is different—it was first disclosed in the Puglisi Report, and it will be
                                  23
                                       struck.
                                  24
                                                 A.     Disclosure
                                  25
                                                 BGI argues that its infringement contentions fully comply with the disclosure requirements
                                  26
                                       under Patent L.R. 3-1 and that Illumina was put on notice about what was accused. Dkt. No. 389
                                  27
                                       (“MTS Opp.”) at 4, 11. I disagree.
                                  28
                                                                                           6
                                        Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 7 of 33



                                                      1.      Double-Stranded DNA Theory
                                   1
                                              First, BGI argues that it did not solely disclose that Illumina’s “finished clusters” infringed,
                                   2
                                       but that it also asserted the Double-Stranded DNA theory accusing Illumina’s cluster generation
                                   3
                                       process “based on the formation of infringing DNA molecules during the process of exclusion
                                   4
                                       amplification.” MTS Opp. at 13. It points to its Patent L.R. 3-1 Disclosures, where it stated that
                                   5
                                       the “‘DNA array’ claimed by the ’984 Patent is generated during the use of, and/or present in,
                                   6
                                       each of the Accused Illumina Systems.” Dkt. No. 389-2 (“BGI’s Patent L.R. 3-1 Disclosures”) at
                                   7
                                       2 (emphasis added); see also Dkt. No. 54 (“Counterclaims”) ¶¶ 50–52.
                                   8
                                              BGI also asserts that if it had not been accusing the intermediate structures, and only the
                                   9
                                       final clusters, then it would not have included contentions regarding the process for cluster
                                  10
                                       formation in its Patent L.R. 3-1 Disclosures. MTS Opp. at 13–14. For example, BGI’s
                                  11
                                       infringement analysis described the steps of Illumina’s ExAmp process for cluster generation in
                                  12
Northern District of California




                                       detail, including the formation of the exact double-stranded DNA molecules accused of
 United States District Court




                                  13
                                       infringement. See, e.g., BGI’s Patent L.R. 3-1 Disclosures, Ex. A (“’984 Claim Chart”) at 4, 45
                                  14
                                       (“By enabling simultaneous seeding (landing of the DNA strand in the nanowell) and
                                  15
                                       amplification, exclusion amplification promotes monoclonal cluster generation within the
                                  16
                                       nanowells.”); id. at 69 (“After strand capture, the complementary strand is generated using
                                  17
                                       polymerase, thereby resulting in an immobilized template strand.”); id. at 70 (“Following bridge
                                  18
                                       formation, the complementary strand is generated by a polymerase, resulting in a second
                                  19
                                       nucleotide template strand.”). As a result, it argues that the “theories” in the Puglisi Report, which
                                  20
                                       Illumina asserts should have been cited in BGI’s contentions, are merely additional details and are
                                  21
                                       proper because they do not constitute a new theory of infringement but rather elaborate on the
                                  22
                                       previously disclosed theory. See Finjan, Inc. v. Blue Coat Sys., Inc., No. 13-CV-03999-BLF,
                                  23
                                       2015 WL 3640694, at *2 (N.D. Cal. June 11, 2015) (“[T]he Patent Local Rules do not require
                                  24
                                       perfect clarity, only reasonable notice that is ‘as specific as possible’ given the information of
                                  25
                                       which a plaintiff is aware.”).
                                  26
                                              Illumina contends, correctly, that none of BGI’s statements provide notice that BGI “was
                                  27
                                       accusing a particular ‘intermediate structure’ (i.e., the double-stranded DNA)” of infringing the
                                  28
                                                                                          7
                                        Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 8 of 33




                                   1   claim limitation. MTS Reply at 5. While BGI claims that it discusses the cluster generation

                                   2   process in its contentions only because it was accusing the double-stranded DNA of infringement,

                                   3   Illumina points out that BGI could also discuss the process to support its original theory, that each

                                   4   of the “~1000 copies” has the same sequence—a theory which fails in light of the Claim

                                   5   Construction Order. Id. at 4. Similarly, Illumina asserts that BGI contended that “the ‘DNA

                                   6   array’ claimed by the ’984 Patent is generated during the use of, and/or present, in each of the

                                   7   Accused Illumina Systems” to show that infringement occurs by “making” the claimed DNA

                                   8   arrays and not to accuse transient, intermediate structures “that exist only momentarily and are not

                                   9   even found in the finished array.” Id.

                                  10          BGI’s Double-Stranded DNA theory was not explicitly disclosed under the Patent Local

                                  11   Rules and cannot be implicitly disclosed. See Thought, Inc. v. Oracle Corp., No.

                                  12   12-CV-05601-WHO, 2016 WL 3230696, at *6 (N.D. Cal. June 13, 2016), aff'd, 698 Fed. Appx.
Northern District of California
 United States District Court




                                  13   1028 (Fed. Cir. 2017) (unpublished) (rejecting an argument that an infringement theory was

                                  14   “implicitly” disclosed because the “purpose of requiring parties to disclose the basis for their

                                  15   contentions is to make them explicit and streamline patent litigation.”); see also DCG Sys. v.

                                  16   Checkpoint Techs., LLC, No. C 11-03792 PSG, 2012 WL 1309161, at *2 (N.D. Cal. Apr. 16,

                                  17   2012) (a patentee must “disclose what in each accused instrumentality it contends practices each

                                  18   and every limitation of each asserted claim to the extent appropriate information is reasonably

                                  19   available to it.”); Finjan, Inc. v. Proofpoint, Inc., No. 13-CV-05808-HSG, 2015 WL 1517920, at

                                  20   *7 (N.D. Cal. Apr. 2, 2015) (“if [plaintiff] believes that the first and second functions are

                                  21   contained within the obfuscated scripts, it was obligated to say so explicitly in its infringement

                                  22   contentions. Neither the Court nor the Defendants should be required to guess which aspects of

                                  23   the accused products allegedly infringe each claim element.”).

                                  24                  2.      Pass Filter Theory
                                  25          Second, BGI asserts that the “pass filter” data from Illumina’s sequencing is evidence in

                                  26   support of infringement under the Double-Stranded DNA theory and not a new theory. MTS Opp.

                                  27   at 16; see Blue Coat, 2015 WL 3640694, at *2 (“[t]he dispositive inquiry in a motion to strike is []

                                  28   whether the allegedly undisclosed ‘theory’ is in fact a new theory . . . or whether the ‘theory’ is
                                                                                          8
                                        Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 9 of 33




                                   1   instead the identification of additional evidentiary proof showing that the accused element did in

                                   2   fact practice the limitation.”). Though it does not dispute that it does not discuss the Pass Filter

                                   3   theory in its infringement contentions, it argues that the “passing filter statistics from Illumina’s

                                   4   sequencing runs is evidence to show that 50% threshold of the disputed element in the asserted

                                   5   claims is met.” MTS Opp. at 17; see also Dkt. No. 387-12 (“Puglisi Rep.”) ¶¶ 129–34. For

                                   6   example, Puglisi explains that “the intermediate DNA molecules that infringe the ‘more than 50%’

                                   7   element are necessarily formed in the nanowells on Illumina’s accused flow cells that ‘pass

                                   8   filter.’” MTS Opp. at 16; Puglisi Rep. ¶ 134.

                                   9          Illumina responds that the Pass Filter theory is a new theory because prior to the Claim

                                  10   Construction Order, “whether nanowells ‘pass filter’ was irrelevant to BGI’s original infringement

                                  11   theory,” which was based on the belief that the claim limitation could be satisfied “regardless of

                                  12   whether there were multiple sequences or multiple molecules in the same nanowell.” Mot. at 16.
Northern District of California
 United States District Court




                                  13   Furthermore, because the “only theory of infringement to which BGI links the ‘pass filter’ data” is

                                  14   the Double-Stranded DNA theory, the Pass Filter theory is also unsupported in BGI’s

                                  15   infringement contentions. MTS Reply at 9. For those reasons, I agree with Illumina that BGI’s

                                  16   Pass Filter theory was not properly disclosed in its infringement contentions.

                                  17                  3.      Doctrine of Equivalents
                                  18          Finally, BGI argues that contrary to Illumina’s assertion, it preserved its arguments under

                                  19   DOE. MTS Opp. at 17–19. Illumina points out that the only reference to DOE in BGI’s

                                  20   infringement contentions is a general boilerplate statement that “[t]o the extent that any limitation

                                  21   of any asserted claim is not literally present in the Accused Illumina Systems, any such limitations

                                  22   are present under the DOE.” Claim Chart at 1; MTS Mot. at 17. Courts in this district have

                                  23   rejected such boilerplate language. See, e.g., ASUS, 2014 WL 1463609, at *3 (granting motion to

                                  24   strike portions of expert reports opining on DOE where the DOE theory was placeholder language:

                                  25   “to the extent that any claim element is found not to be literally embodied in the Accused

                                  26   Instrumentalities, Round Rock contends that the Accused Instrumentalities embody such claim

                                  27   elements under the doctrine of equivalents.”) (collecting cases); OptimumPath, LLC v. Belkin Int'l,

                                  28   Inc., No. 09-CV-01398 CW, 2011 WL 1399257, at *8 (N.D. Cal. Apr. 12, 2011), aff'd, 466 F.
                                                                                          9
                                        Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 10 of 33




                                   1   App'x 904 (Fed. Cir. 2012) (noting that “judges of this court have rejected plaintiffs’ attempts to

                                   2   assert claims under the doctrine of equivalents with blanket statements.”).

                                   3          BGI contends that Puglisi’s opinions on the DOE are in response to Illumina’s arguments

                                   4   on noninfringement in Illumina’s interrogatory response. MTS Opp. at 18. Specifically, Illumina

                                   5   identified another mechanism for the ExAmp process, where “the result of cluster generation is

                                   6   multiple different single-stranded DNA molecules that each have at most one copy of a particular

                                   7   sequence.” MTS Mot. at 7. In these “polyclonal nanowells,” “a single sequence can be detected

                                   8   by filtering out the sequencing data from non-dominant clusters and using only the sequencing

                                   9   data from the dominant cluster.” Id. This is contrary to Illumina’s other explanation of its flow

                                  10   wells—that the cluster generation results in “monoclonal” clusters. MTS Opp. at 18.

                                  11   Consequently, BGI asserts that Puglisi should be permitted to testify regarding infringement under

                                  12   the DOE in response to Illumina’s competing explanations.
Northern District of California
 United States District Court




                                  13          The two cases on which BGI relies are distinguishable. The courts in Finjan, Inc. v.

                                  14   Symantec Corp., No. 14-CV-02998-HSG (JSC), 2017 WL 4025219, at *4 (N.D. Cal. Sept. 13, 2017)

                                  15   and Accord Facebook, Inc. v. BlackBerry Ltd., No. 18-CV-05434-JSW (JSC), 2019 WL 8013872, at

                                  16   *9 (N.D. Cal. Sept. 17, 2019) found good cause for the patentee to amend its DOE theories where

                                  17   the defendant had provided new information regarding its noninfringement arguments. Here, the

                                  18   question is not whether BGI has “good cause” to amend its DOE theories but whether it

                                  19   adequately disclosed its DOE theories in the first place. Because BGI’s DOE theory is merely

                                  20   boilerplate language, it should be rejected. See Blue Coat, 2015 WL 3640694, at *5 (finding that

                                  21   the plaintiff’s “boilerplate and generic” DOE disclosures did not satisfy plaintiff’s “obligation to

                                  22   provide a limitation-by-limitation analysis of its theory of infringement” and “[h]ad Defendant

                                  23   earlier moved to strike those embryonic disclosures, they would likely have been stricken as

                                  24   violative of the Patent Local Rules.”).

                                  25          Furthermore, Illumina points out that it served the interrogatory response—that BGI refers

                                  26   to as the “previously undisclosed mechanism for exclusion amplification”—on October 13, 2020,

                                  27   five months before fact discovery closed. Dkt. No. 387-6 at 7–8. BGI had ample time to respond

                                  28   during fact discovery and to seek leave to amend its DOE contentions. It cannot justify adding
                                                                                         10
                                        Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 11 of 33




                                   1   new theories to its boilerplate DOE arguments in the Puglisi Report as a response to Illumina’s

                                   2   allegedly new noninfringement arguments that were served seven months earlier. See Dynetix

                                   3   Design Sols., Inc. v. Synopsys, Inc., No. 11-CV5973-PSG, 2013 WL 4537838, at *1 (N.D. Cal. Aug.

                                   4   22, 2013) (“By failing to give Synopsys adequate notice of these theories during fact discovery,

                                   5   Dynetix severely prejudiced Synopsys’ ability to refute any DOE theories.”). “In sum, while

                                   6   equivalents theories can serve as ‘Plan B’ to literal infringement theories, if our local rules are to have

                                   7   any teeth, they must be adequately disclosed and supplemented along the way, should new evidence

                                   8   arise in discovery.” Id.

                                   9           B.      Fairness
                                  10           Although I have determined that all three theories should have been disclosed, that does

                                  11   not establish that I should strike them from the Puglisi Report. In deciding whether to strike some

                                  12   or all of an expert report for failure to comply with the Patent Local Rules, I have to consider
Northern District of California
 United States District Court




                                  13   whether striking the expert report will result in a fairer litigation. Apple, 2012 WL 2499929, at *1.

                                  14   Illumina argues that it suffered prejudice from the lack of disclosure because it “never had the

                                  15   opportunity to review and evaluate BGI’s actual infringement theories during fact discovery;

                                  16   instead, it had to guess about what infringement theory BGI might pursue until BGI served expert

                                  17   reports.” MTS Reply at 14. BGI contends that Illumina’s motion to strike Puglisi’s report a year

                                  18   after fact discovery closed and a few weeks after expert discovery closed is untimely, although

                                  19   Illumina says that BGI was aware that Illumina believed its infringement contentions to be new

                                  20   theories and that BGI was obliged to seek amendment for its infringement contentions. In short,

                                  21   the parties dispute whether Illumina should have compelled BGI to amend its infringement

                                  22   contentions or whether BGI should have amended its infringement contentions after receiving

                                  23   notice from Illumina about the alleged deficiencies.

                                  24           Two cases from this District are applicable. The first is Blue Coat, on which both parties

                                  25   rely. There, the court found that the plaintiff’s DOE disclosures were boilerplate and generic, like

                                  26   BGI’s here. Blue Coat, 2015 WL 3640694, at *5. Had the defendant moved earlier to strike the

                                  27   DOE disclosures, the court acknowledged that it likely would have struck the disclosures as

                                  28   violative of the Patent Local Rules. Id. But the defendant did not move to strike and the court
                                                                                           11
                                        Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 12 of 33




                                   1   suspected that it may not have because the plaintiff would then “have had the opportunity to seek

                                   2   leave to re-assert the theory with proper factually-based contentions.” Id. As a result, the court

                                   3   could not “overlook the timing” of the defendants’ motion, which came “after the close of

                                   4   discovery,” similar to Illumina’s motion. Id. The defendant explained that because the plaintiff

                                   5   did not supplement its infringement contentions even after it received its confidential information,

                                   6   it understood that the plaintiff would not pursue a theory of infringement under DOE. Id. But the

                                   7   court rejected this explanation and held that the defendant should have provided some notice of

                                   8   the deficiencies in the plaintiff’s disclosures so that the plaintiff “would be on notice of the

                                   9   deficiency and would fail to supplement at its own risk. Instead, Defendant played the

                                  10   (apocryphal) ostrich, burying its head in the sand until it was safe to raise the issue.” Id.

                                  11          The second case is Verinata Health, where the court found that the defendant should have

                                  12   expressly stated in its infringement contentions what obviousness combinations it was asserting,
Northern District of California
 United States District Court




                                  13   even though it was clear from the claim charts that the prior art reference was part of the obvious

                                  14   combination. Verinata Health, 2014 WL 4100638, at *6. The court, however, held that “if the

                                  15   claim charts caused [the plaintiff] to suffer any confusion as to what particular obviousness

                                  16   combinations were being asserted, then the proper recourse would have been for [the plaintiff] to

                                  17   compel [the defendant] to amend its invalidity contentions, not for [the plaintiff] to wait until

                                  18   expert discovery and then move to strike the expert report.” Id.

                                  19          Illumina contends that it had repeatedly told BGI that it believed BGI’s infringement

                                  20   theories were “new” and therefore BGI “failed to supplement [its disclosures] at its own risk.” See

                                  21   Blue Coat, 2015 WL 3640694, at *5. Blue Coat, however, does not address the situation where

                                  22   the moving party had provided notice about the allegedly inadequate infringement contentions but

                                  23   the non-moving party had refused to acknowledge that its disclosures were insufficient. Verinata

                                  24   Health is more analogous. If Illumina suffered any confusion concerning what infringement

                                  25   contentions were being asserted, then “the proper recourse” would have been for Illumina to

                                  26   compel BGI to amend its infringement contentions, not to wait until after expert discovery to

                                  27   move to strike the Puglisi Report. See Verinata Health, 2014 WL 4100638, at *6. Illumina knew

                                  28   of the Double-Stranded DNA theory in July 2020. Although the Pass Filter theory was not
                                                                                         12
                                           Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 13 of 33




                                   1   disclosed in the July 2020 email, it is linked to the Double-Stranded DNA theory as “additional

                                   2   evidentiary proof showing that the accused element did in fact practice the limitation,” Blue Coat

                                   3   2015 WL 3640694, at *2.

                                   4           Illumina’s motion to strike the Double-Stranded DNA theory and the Pass Filter theory

                                   5   after the close of fact and expert discovery is untimely. Fact discovery closed on March 26, 2021

                                   6   and expert discovery closed on May 28, 2021. Illumina II, Dkt. No. 249 at 2. Illumina did not file

                                   7   the present motion until June 16, 2021. Although it asserted that BGI’s theories were allegedly

                                   8   new in its interrogatory responses, it never sought supplemental briefing or clarification nor

                                   9   moved to compel BGI to amend its contentions. See MTS Opp. at 8. It notified BGI that it

                                  10   intended to move to strike the Puglisi Report in April 2021, but it did not move to strike then

                                  11   either. Dkt. No. 389-10 (“Sawyer April 19, 2021 Email”); see also Dkt. No. 389-11 (“Tigchelaar

                                  12   April 22, 2021 Email”) (BGI responding that its infringement contentions were sufficient and
Northern District of California
 United States District Court




                                  13   pointing Illumina to the July 2020 email exchange). It waited a full year after the close of fact

                                  14   discovery and a few weeks after the close of expert discovery to file its motion to strike, burying

                                  15   its head in the sand until it was safe to raise the issue of the Double-Stranded DNA and Pass Filter

                                  16   theories with the court. See Blue Coat, 2015 WL 3640694, at *5. I will not strike those theories

                                  17   from the Puglisi Report. 2

                                  18           As for the DOE theories, BGI argues that the present case is analogous to Blue Coat and

                                  19   that because Illumina did not object to the adequacy of BGI’s DOE contentions, Illumina’s motion

                                  20   should be denied. MTS Opp. at 19. But as Illumina contends, it “did put BGI on notice that it had

                                  21   set forth no viable doctrine of equivalents theory” in its June 30, 2020, email, which “applied to

                                  22   the entire infringement theory set forth in BGI infringement contentions.” MTS Reply at 401.

                                  23

                                  24
                                       2
                                         Illumina contends that no showing of prejudice is required “because prejudice is inherent in the
                                       assertion of a new theory after discovery has closed.” Adobe Sys. Inc. v. Wowza Media Sys., No.
                                  25   11-CV-02243-JST, 2014 WL 709865, at *15, n.7 (N.D. Cal. Feb. 23, 2014). But “the same does
                                       not pertain to insufficiently supported but nevertheless previously disclosed theories.” Blue Coat,
                                  26   2015 WL 3640694, at *6. Although BGI did not disclose its Double-Stranded DNA theory in its
                                       original infringement contentions, it disclosed the theory to Illumina in the July 2020 email. As a
                                  27   result, there is no prejudice to denying Illumina’s motion for the Double-Stranded DNA and Pass
                                       Filter theories because Illumina had the full opportunity to depose Puglisi and respond to his
                                  28   opinions through its expert Weinstock’s rebuttal report during expert discovery. See Dkt. No.
                                       376-8 (“Weinstock Reb.”) ¶ 59.
                                                                                         13
                                        Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 14 of 33




                                   1   Unlike with the Double-Stranded DNA theory, BGI did not respond that its DOE theories were

                                   2   sufficient; Illumina was unaware of the DOE theories until the Puglisi Report. The DOE theories

                                   3   are struck from Puglisi’s report. Accordingly, Illumina’s motion to strike is GRANTED in part

                                   4   and DENIED in part.

                                   5   II.    MOTION FOR SUMMARY JUDGMENT
                                   6          A.      Noninfringement of the ’984 Patent
                                   7          Illumina moves for summary judgment on BGI’s infringement claims against Illumina

                                   8   under the ’984 Patent. “Summary judgment of no literal infringement is proper when, construing

                                   9   the facts in a manner most favorable to the nonmovant, no reasonable jury could find that the

                                  10   accused system meets every limitation recited in the properly construed claims.” Catalina

                                  11   Marketing Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 812 (Fed. Cir. 2002).

                                  12          The only claim element at issue is the requirement that “more than 50% of the DNA
Northern District of California
 United States District Court




                                  13   binding regions in the array have multiple copies of one single DNA of said more than 105

                                  14   different DNAs.” ’984 Patent 75:26-28; Dkt. No. 388 (“Opp.”) at 3. Both parties agree that in my

                                  15   Claim Construction Order I construed this element to require that “more than 50% of the DNA

                                  16   binding regions in the array are occupied by a single DNA molecule comprising multiple copies of

                                  17   only one” DNA sequence. Order at 17. BGI asserts that under this construction, this element has

                                  18   two principal features: (1) the DNA binding region is occupied by a single DNA molecule having

                                  19   multiple copies of only one DNA sequence; and (2) the DNA molecule having multiple copies is

                                  20   found in more than 50% of the DNA binding regions. Opp. at 3.

                                  21          Illumina argues that the evidence shows that no reasonable jury would find that Illumina

                                  22   infringes either of these elements, both of which are independent reasons that preclude

                                  23   infringement as a matter of law. Mot. at 6. BGI asserts that there is ample evidence for a jury to

                                  24   conclude that Illumina infringed the ’984 Patent and at a minimum, that there are genuine disputes

                                  25   of multiple facts. Opp. at 3.

                                  26                  1.      Illumina’s Two Different Mechanisms For its Accused Products
                                  27          As a preliminary matter, BGI contends that Illumina has two distinct mechanisms for how

                                  28   its Accused Products work and that there are factual disputes that are not appropriate to resolve at
                                                                                        14
                                           Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 15 of 33




                                   1   the summary judgment stage. Opp. at 4. Under the first mechanism (the one that BGI emphasizes

                                   2   and the one portrayed in Illumina’s public materials), during Illumina’s “exclusion amplification”

                                   3   (“ExAmp”) process, individual DNA fragments are bound to the patterned flow cell and

                                   4   amplified. Opp. at 4. During cluster generation, the ExAmp process involves a rapid

                                   5   amplification as soon as the first template DNA seeds a particular nanowell. Id. Rapid

                                   6   amplification of this single template DNA means that all of the oligonucleotides are quickly

                                   7   saturated, thereby excluding other template DNAs from binding and amplifying in the same

                                   8   nanowell. Id. BGI’s expert, Puglisi, explains that this exclusion process ensures that the number

                                   9   of wells with “purely monoclonal” clusters generated from a single template DNA is maximized.

                                  10   Opp. at 4 (citing Puglisi Rep. ¶ 156).

                                  11           Under the second mechanism (the one asserted in Illumina’s motion for summary

                                  12   judgment), clusters of single-stranded DNA (“ssDNA”) molecules are generated in the nanowells
Northern District of California
 United States District Court




                                  13   through in situ amplification of template DNA molecules that bind to oligonucleotide primers

                                  14   attached to the surface of each nanowell.3 Mot. at 5. The process of in situ amplification includes

                                  15   both: (1) “seeding” or the attachment of the ssDNA templates to the oligonucleotide primers on

                                  16   the surface of the cell; and (2) “cluster generation” or the repeated process of generating a strand

                                  17   complementary to the DNA template strand to create a double-stranded DNA (“dsDNA”) and

                                  18   denaturing it to allow for the now two separate ssDNAs to then be further copied. Id. Once all of

                                  19   the DNA is denatured and left single-stranded, the result is a “cluster” of ssDNA, which consists

                                  20   of copies of any DNA template strands that were “seeded” in the nanowell and their

                                  21   complementary strands. Id. This allows for sequencing by synthesis to be performed on the DNA

                                  22   fragments within the nanowells. Id.

                                  23           Most of the nanowells will contain several different sequences because multiple template

                                  24   DNA strands were “seeded” during the initial step. Mot. at 5. This occurs because a single

                                  25   dsDNA only binds to one of the many oligonucleotide primers in the nanowell and does not

                                  26   exclude other template ssDNA strands from attaching to other oligonucleotide primers. Id. But

                                  27

                                  28
                                       3
                                        This is the noninfringement argument in Illumina’s October 13, 2020, interrogatory response that
                                       BGI alleged was “new.” MTS Opp. at 18.
                                                                                      15
                                        Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 16 of 33




                                   1   according to BGI’s expert, Puglisi, the results are “effectively monoclonal” clusters. Puglisi Rep.

                                   2   ¶ 129. “Clusters that are ‘effectively monoclonal’ may have a mixture of DNA template

                                   3   sequences, but the amount of the minor DNA sequences is sufficiently low that it does not

                                   4   interfere with the detection and analysis of the dominant sequence.” Puglisi Rep. ¶ 129.

                                   5          Next, the original template DNA strands or their complementary strands that were created

                                   6   as part of the amplification process are cleaved and washed away. Mot. at 5. This is done because

                                   7   the template DNA and complementary copies have different sequences and would produce

                                   8   interfering signals during the sequencing detection. Id. An algorithm is used to interpret the

                                   9   mixed signals received from each nanowell, and determine whether there is a sufficiently

                                  10   dominant signal among the different sequences from which a sequence can be determined. Id. If

                                  11   there is a sufficiently dominant signal determined from the nanowell after the algorithm processes

                                  12   the data, the nanowell is determined to “pass filter” and the data is used to determine the sequence
Northern District of California
 United States District Court




                                  13   of the dominant signal in the cluster. Id.

                                  14                  2.      BGI’s Infringement Arguments Under Both Mechanisms
                                  15          Under the first mechanism, BGI contends that Illumina’s Accused Products infringe its

                                  16   ’984 Patent in two scenarios: (1) after the initial replication step; and (2) after replication through

                                  17   bridge amplification. Opp. at 5. After the initial replication step, the cluster generation process

                                  18   begins when a template DNA molecule is introduced into the nanowell and hybridizes to an

                                  19   oligonucleotide present on the surface. Id. Polymerase copies the original template DNA to form

                                  20   a dsDNA molecule that comprises two copies of one template sequence. Id. After the initial

                                  21   replication step, the nanowell is occupied by a single DNA molecule comprising two copies of the

                                  22   DNA template sequence and thereby infringes the ’984 Patent. Id.; ’984 Patent 75:26–27 (claim

                                  23   limitation requires that “more than 50% of the DNA binding regions in the array are occupied by a

                                  24   single DNA molecule comprising multiple copies of only one single DNA.”). After replication

                                  25   through bridge amplification, a double stranded structure is formed, which is a single DNA

                                  26   molecule comprising two copies of the DNA template sequence. Id. As a result, a high

                                  27   percentage of nanowells are occupied by clusters originating from a single template. Id.

                                  28          Under the second mechanism, BGI contends that the amplification progresses through the
                                                                                         16
                                        Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 17 of 33




                                   1   same intermediate DNA molecules discussed above that have multiple copies of one DNA. Opp.

                                   2   at 7. Rapid amplification of the first template DNA “out of the gate” means that copies of the first

                                   3   DNA will rapidly bind to and saturate the oligonucleotides in the nanowell, thereby excluding

                                   4   other DNA templates from amplifying in the same well. Id. During this process, the cluster

                                   5   generation takes advantage of the “saturation/exclusion (single occupancy) principle” of the ’984

                                   6   Patent, i.e., the rapid saturation of all of the oligonucleotide binding sites in a particular DNA

                                   7   binding region ensuring that the DNA binding region will be occupied by a single DNA molecule.

                                   8   Id.; see ’984 Patent at 16:27-29.

                                   9                  3.      Whether Illumina’s Accused Products Infringe the Following Claim
                                                              Element: “The DNA Binding Region is Occupied by a Single DNA
                                  10                          Molecule Having Multiple Copies of One DNA Sequence”
                                  11          The first dispute is whether the double-stranded DNA (“dsDNA”) in Illumina’s Accused

                                  12   Products contains two different sequences or one single sequence. BGI only accuses the dsDNA
Northern District of California
 United States District Court




                                  13   attached to the DNA binding region as infringing the “multiple copies of one single DNA”

                                  14   limitation. Dkt. No. 377-4 (“Puglisi Tr.”) at 162:17-21. The Claim Construction Order explains

                                  15   that the ’984 Patent requires only one DNA sequence under the claim limitation at issue, “more

                                  16   than 50% of the DNA binding regions in the array have multiple copies of one single DNA”:

                                  17                  “The language ‘one single DNA’ indicates that one, and only one,
                                                      DNA sequence is present in each binding region. Were BGI’s
                                  18                  interpretation correct that additional, different DNAs could also be
                                                      present, the inventor could have written ‘one DNA’ or ‘at least one
                                  19                  DNA’ of the 100,000 or more different DNAs. The use of the term
                                                      ‘one single’ is clear: only one DNA sequence is present.”
                                  20
                                       Order at 18 (emphasis in original).
                                  21
                                              Illumina asserts that the Accused dsDNA contains two different sequences, i.e., a template
                                  22
                                       sequence and its complementary sequence. Mot. at 6. For example, because adenine (“A”)
                                  23
                                       always pairs with thymine (“T”) and guanine (“G”) always pairs with cytosine (“C”), a template
                                  24
                                       sequence of A-G-G-T would have a complementary sequence T-C-C-A. According to Illumina,
                                  25
                                       “Whether one sequence could be generated or determined from its complementary sequence is
                                  26
                                       irrelevant. They are still different sequences.” Mot. at 7. It also explains that the Accused
                                  27
                                       dsDNA are only present during the intermediate steps before cluster generation is completed and
                                  28
                                                                                         17
                                           Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 18 of 33




                                   1   are not sequenced in the Accused Flow Cells because the dsDNA contain different sequences.

                                   2   Mot. at 8. Otherwise, the presence of both strands of dsDNA, i.e., the different sequences, would

                                   3   produce conflicting signals during sequencing. Id.

                                   4           BGI contends that the question of whether dsDNA comprises of a single DNA sequence or

                                   5   different DNA sequences is a genuine issue of material fact. Opp. at 8. According to BGI, a

                                   6   person of ordinary skill in the art (“POSITA”) would understand that a dsDNA molecule includes

                                   7   two complementary copies of a single DNA sequence and the claim element referring to “multiple

                                   8   copies of one single DNA” encompasses such complementary copies. Id.; see Puglisi Rep.

                                   9   ¶¶ 172–74. But BGI’s infringement expert, Puglisi admitted during his deposition that the two

                                  10   strands of dsDNA are different sequences:

                                  11                  “Q: Do you see the image on the left of the double-stranded DNA?”
                                                      A: Yes I do.
                                  12                  Q: Are those two sequences the same or different?
Northern District of California




                                                      A: They’re complementary to one another.
 United States District Court




                                  13                  Q: So would you say they are the same or different?
                                                      A: They are different sequences, but are complements of one another
                                  14                  through the rules of Watson-Crick base pair.
                                                      Q: So you agree with the text above the figure that says the
                                  15                  composition of the bases are different, correct?
                                                      A: In the two strands they are different.”
                                  16
                                       Puglisi Tr. at 9:20–10:7.
                                  17
                                               Accordingly, even if I drew all reasonable inferences in BGI’s favor, there is no genuine
                                  18
                                       dispute of fact that the dsDNA comprises of two different sequences. Due to the presence of the
                                  19
                                       second strand in the dsDNA with a different, albeit complementary, sequence, Illumina’s Accused
                                  20
                                       Products cannot infringe this limitation in the ’984 Patent. Whether Illumina’s Accused Products
                                  21
                                       create a purely monoclonal cluster or an effectively monoclonal cluster under the first or second
                                  22
                                       mechanisms is also irrelevant because both mechanisms have the dsDNA with two different
                                  23
                                       sequences. See Dkt. No. 400 (“Reply”) at 6. Because all of BGI’s infringement theories rely on a
                                  24
                                       flawed opinion that the Accused dsDNA contain multiple copies of one single DNA sequence,
                                  25
                                       there is no evidence that Illumina’s Accused Products infringe the ’984 Patent.4 Mot. at 6; Dkt.
                                  26
                                  27   4
                                        I will not address the disputes about the “occupied” requirement in the first element or about the
                                  28   second element. Even if there were genuine disputes of fact, it would not change the
                                       noninfringement conclusion because Illumina’s Accused Products cannot satisfy the “one DNA
                                                                                        18
                                           Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 19 of 33




                                   1   No. 387-12 Puglisi Rep. ¶¶ 119–28. Illumina’s motion for summary judgment on the

                                   2   noninfringement of the ’984 Patent is GRANTED.

                                   3           B.     Doctrine of Equivalents
                                   4           As established above, BGI has not preserved its DOE theories in its infringement

                                   5   contentions and therefore there can be no infringement under DOE. See supra Part I.A.3. Even if

                                   6   BGI had sufficiently disclosed its DOE theories, the DOE analysis is flawed because it fails to

                                   7   compare the accused features to the claim limitations.5 See Warner-Jenkinson Co. v. Hilton Davis

                                   8   Chem. Co., 520 U.S. 17, 21 (1997) (DOE requires showing “‘equivalence’ between the elements of the

                                   9   accused product or process and the claimed elements of the patented invention.”). “If an asserted

                                  10   claim does not literally read on an accused product, infringement may still occur under the

                                  11   doctrine of equivalents if there is not a substantial difference between the limitations of the claim

                                  12   and the accused product.” Bayer AG v. Elan Pharm. Research Corp., 212 F.3d 1241, 1250 (Fed.
Northern District of California
 United States District Court




                                  13   Cir. 2000). “Insubstantiality may be determined by whether the accused device ‘performs

                                  14   substantially the same function in substantially the same way to obtain the same result’ as the

                                  15   claim limitation.” Catalina Marketing, 289 F.3d at 813. “Such evidence must be presented on a

                                  16   limitation-by-limitation basis. Generalized testimony as to the overall similarity between the

                                  17   claims and the accused infringer's product or process will not suffice.” Texas Instruments Inc. v.

                                  18   Cypress Semiconductor Corp., 90 F.3d 1558, 1567 (Fed. Cir. 1996).

                                  19           Illumina asserts that BGI’s DOE analysis is untied to any claim element. Mot. at 14. In

                                  20   the DOE analysis, Puglisi addresses Illumina’s contention that “effectively monoclonal” clusters

                                  21   under the second mechanism do not infringe the “more than 50%” element of the asserted claims.

                                  22   Opp. at 16; Puglisi Rep. ¶¶ 150, 165–68. He opines that “effectively monoclonal clusters are

                                  23   insubstantially different from purely monoclonal clusters for purposes of DNA sequencing with

                                  24   the claimed patterned flow cells” but the patent does not mention or encompass clusters whether

                                  25

                                  26
                                       sequence” requirement in the first element.
                                  27   5
                                        Because I conclude that the DOE theories have not been sufficiently disclosed and are flawed, I
                                  28   will not address the question of whether the DOE claim is barred as a matter of law by prosecution
                                       history estoppel.
                                                                                      19
                                           Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 20 of 33




                                   1   “purely monoclonal” or “effectively monoclonal.” Id.; see Puglisi Rep. ¶ 167. The Claim

                                   2   Construction Order rejected BGI’s construction that “would contemplate clusters of the

                                   3   macromolecules per binding site,” which would “diminish[] a key benefit of the high-density

                                   4   array.” Claim Construction Order at 21.

                                   5           In addition, the DOE analysis does not provide a limitation-by-limitation basis for the

                                   6   alleged insubstantiality between the Accused Products and the claim limitation. The Puglisi

                                   7   Report does not specifically address how “clusters” containing multiple molecules are equivalent

                                   8   to a single molecule or the equivalency to the “occupied” limitation. Mot. at 14; Dkt. No. 407 at

                                   9   32; see Puglisi Rep. ¶¶ 150, 165–68. Moreover, BGI’s literal infringement theory is based on the

                                  10   transient “intermediate DNA structures” that are “formed during cluster generation,” and not the

                                  11   clusters themselves, but BGI does not have a DOE theory on these intermediate structures. See

                                  12   Opp. at 5–6; Reply at 7. Accordingly, BGI’s DOE theories fail and there can be no infringement
Northern District of California
 United States District Court




                                  13   of the ’984 Patent under DOE.6

                                  14           C.     Inequitable Conduct
                                  15           The parties contest whether two of Illumina’s inventors of the ’444 and ’973 patents, Dr.

                                  16   Xiaohai Liu and Xiaolin Wu, deliberately concealed a reference (the “Kovács” reference) from the

                                  17   Patent and Trademark Office (“PTO”) during the prosecution of the ’444 and ’973 Patents. “To

                                  18   prevail on the defense of inequitable conduct, the accused infringer must prove that the applicant

                                  19   misrepresented or omitted material information with the specific intent to deceive the PTO.”

                                  20   Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1287 (Fed. Cir. 2011). In a case

                                  21   involving nondisclosure of information, like the one here, “the accused infringer must prove by

                                  22   clear and convincing evidence that the applicant knew of the reference, knew that it was material,

                                  23   and made a deliberate decision to withhold it.” Id. at 1290. The evidence of intent “must be the

                                  24   single most reasonable inference able to be drawn from the evidence.” Id. “[W]hen there are multiple

                                  25   reasonable inferences that may be drawn, intent to deceive cannot be found . . . .” Id.

                                  26
                                       6
                                  27     I will not address the royalty base dispute about whether there is evidence of infringement of
                                       certain Accused Products included in BGI’s royalty base for damages because I conclude that
                                  28   there can be no infringement under the ’984 Patent.

                                                                                          20
                                        Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 21 of 33




                                   1          BGI alleges that Illumina intentionally withheld or failed to disclose a reference to a paper by

                                   2   Terez Kovacs and Laslo Otvos titled Simple Synthesis of 5-Vinyl and 5-Ethynyl- 2’

                                   3   Deoxyuridine-5’-Triphosphates, and published in Tetrahedron Letters, Vol. 29, pp 4525-4528, 1988

                                   4   (“Kovacs”). See Dkt. No. 233-7 (“Kovács”). It states that Kovács discloses a methodology for

                                   5   converting nucleosides to nucleotides that is very similar to the method that Liu and Wu were using to

                                   6   create modified nucleotides. FAA ¶ 337. It claims that Liu and Wu copied the specific methodology

                                   7   used in Kovács but did not disclose Kovács as relevant prior art. Id.

                                   8          Illumina answers that BGI’s “inequitable conduct” defense fails as a matter of law because

                                   9   there is no evidence that the inventors had specific intent to deceive the PTO. Mot. at 2–3. For

                                  10   the reasons below, even if I drew all inferences in BGI’s favor, I cannot reasonably conclude that

                                  11   the inventors had specific intent to deceive the PTO and therefore BGI’s inequitable conduct

                                  12   defense fails.
Northern District of California
 United States District Court




                                  13                    1.     Whether the ’984 Inventors Knew About the Kovács Reference
                                  14          Notwithstanding Drs. Wu and Liu’s declarations that they did not know about the Kovács

                                  15   reference, BGI contends that Dr. Sarah Lee, a colleague of the inventors, cited Kovács in a

                                  16   notebook as the methodology that she and Drs. Liu and Wu used for phosphorylation. Opp. at 20.

                                  17   Because these three worked on the same phosphorylation methodology, “worked shoulder-to

                                  18   shoulder at the lab bench,” and “talked every day about their work,” BGI argues that it is not the

                                  19   “most reasonable to believe the inventors knew nothing about Kovács.” Id. But as Illumina

                                  20   emphasizes, there are no citations to Kovács in any of the inventors’ lab notebooks. Mot. at 17.

                                  21   Instead, the inventors have testified that they do not remember having ever seen the Kovács

                                  22   reference; BGI’s experts admitted that there was no evidence that the inventors were aware of the

                                  23   Kovács reference. See Dkt. No. 377-8 (“Wu Decl.”) ¶ 5; Dkt. No. 377-9 (“Liu Decl.”) ¶ 5; 1465 Dkt.

                                  24   239-6 (“Wu Tr.”) at 287:14-20; Dkt. No. 377-11 (“Metzker Tr.”) at 245:19–246:4.

                                  25          BGI contests Illumina’s defense that its inventors developed their phosphorylation method

                                  26   from references other than Kovács. Opp. at 21. Its expert, Dr. Patrick Hrdlicka, compared the

                                  27   chemical synthesis steps that Kovács teaches to phosphorylate nucleosides with what the inventors

                                  28   used and disclosed in their patents and concluded that the inventors must have known about
                                                                                         21
                                        Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 22 of 33




                                   1   Kovács. See Dkt. No. 386-46 (“Hrdlicka Rep.”) ¶¶ 208–39. According to BGI, “At the very least,

                                   2   there is a dispute between the experts as to whether the similarities between Kovács and what the

                                   3   inventors did and disclosed establishes that they knew about and used Kovács as a guide for their

                                   4   work” rendering summary judgment inappropriate. Opp. at 22. But as Illumina correctly notes,

                                   5   raising a factual dispute is not enough to foreclose the other reasonable inferences and prove that

                                   6   intentional deceit is the single most reasonable inference. Reply at 12.

                                   7          For example, Illumina asserts that another reasonable inference is that Lee could have

                                   8   simply communicated “a common proton sponge protocol (what BGI calls the Kovács

                                   9   methodology) to Drs. Wu and Liu without communicating where the proton sponge protocol was

                                  10   published.” Reply at 10; Mot. at 17–18. BGI contends that this speculation is implausible

                                  11   because there “is no reason Dr. Lee would have concealed the copy of Kovacs she was referencing

                                  12   from Drs. Wu and Liu, who were working right next to her.” Opp. at 21. Illumina responds that
Northern District of California
 United States District Court




                                  13   at Lee’s previous job, Lee had performed extensive work on phosphorylation protocols similar to

                                  14   the protocol in Kovács. Dkt. No. 377-15 (“Romesberg Rep.”) ¶ 355. Based on her prior

                                  15   experience and publications, Lee could have explained the phosphorylation protocol to her

                                  16   colleagues without needing to reference or share any specific literature. Id. Illumina argues that

                                  17   this inference is more reasonable than BGI’s “speculation that the inventors would have seen all

                                  18   literature cited in Dr. Lee’s lab notebook just because they were working in the same laboratory.”

                                  19   Reply at 10.

                                  20                  2.      Whether the Inventors Thought the Kovács Reference Was Material
                                  21          In addition, Illumina asserts that because there is no evidence that any inventor had ever

                                  22   seen Kovács, BGI’s theory that the inventors believed that the reference was material to the

                                  23   claimed invention is “even more far-fetched.” Mot. at 19. Even if the inventors had seen Kovács,

                                  24   Illumina argues that there is no evidence to show that the inventors would have thought it was

                                  25   material to the claims because (1) the fields of technology were different; (2) BGI itself did not

                                  26   recognize the materiality of the Kovács reference; and (3) Kovács was merely cumulative of other

                                  27   prior art. Mot. at 19–20. BGI contends that Kovács is material, as evidenced by the fact that Lee

                                  28   cited to it in her lab notebook and that Kovács is more relevant than the other prior art references,
                                                                                        22
                                        Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 23 of 33




                                   1   which Illumina did disclose. Opp. at 22–23. Illumina, however, maintains that Kovács “has

                                   2   nothing to do with sequencing or the azido blocking group.” Reply at 11.

                                   3                   3.      Whether the Inventors Had Specific Intent to Deceive the PTO
                                   4           Even if the inventors knew about Kovács and believed it was material, “[d]espite extensive

                                   5   discovery that involved over 50 hours of inventor depositions and combing through over 300 lab

                                   6   notebooks, BGI has no evidence from which a reasonable fact finder could conclude that the inventors

                                   7   deliberately withheld Kovacs with a specific intent to deceive the PTO.” Mot. at 20. BGI’s experts

                                   8   admitted this. Metzker Tr. at 414:6-14 (“I have no knowledge of the [sic] intentionability of any of

                                   9   the inventors in this case. I don’t know what their intentions are. I’m not saying they had any malice

                                  10   intentions”); id. at 417:1-14 (“I don’t have any knowledge of what they purposefully did or not

                                  11   purposefully did in the laboratory . . . whether they attempted to hide or not hide purposefully. I

                                  12   wouldn’t know that”); Dkt. No. 377-12 (“Hrdlicka Tr.”) at 14:6–15:10 (“I have not formulated any
Northern District of California
 United States District Court




                                  13   opinions or conclusions regarding whether or not the inventors had malicious intent in withholding

                                  14   information from the patent office . . . I cannot speculate to what was going on in the mind of . . .

                                  15   inventors”).

                                  16           But “because direct evidence of deceptive intent is rare, a district court may infer intent from

                                  17   indirect and circumstantial evidence, provided that such intent is the single reasonable inference.” Am.

                                  18   Calcar, Inc. v. Am. Honda Motor Co., 768 F.3d 1185, 1190–91 (Fed. Cir. 2014). BGI contends that a

                                  19   possible motive for withholding knowledge of the Kovács reference could have been to ensure that

                                  20   they could still claim to be inventors and therefore this motive creates a reasonable inference that

                                  21   the inventors did have a specific intent to deceive the PTO by withholding Kovács. Reply at 23.

                                  22   According to BGI, Illumina’s witnesses are not credible, which is a “crucial” factor in finding

                                  23   specific intent to deceive. See Opp. at 20; see Poller v. Columbia Broad. Sys., Inc., 368 U.S. 464,

                                  24   473 (1962) (“[S]ummary judgement should be used sparingly where motive and intent play

                                  25   leading roles” to allow credibility of witnesses to be examined on cross examination.). For

                                  26   example, Drs. Wu and Liu, as well as the six other inventors, which Illumina hired as consultants,

                                  27   testified that Dr. Wu came up with the idea to use the 3’-O azidomethyl block. Dkt. No. 386-38

                                  28   (“Romesberg Reb.”) ¶¶ 266–69. But the one inventor who Illumina did not hire as a consultant,
                                                                                           23
                                           Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 24 of 33




                                   1   Dr. Milton, testified that he was the one who came up with the idea. Dkt. No. 386-40 (“Milton

                                   2   Tr.”) at 27:24–28:1.

                                   3           BGI also asserts that Illumina’s reasons for not disclosing Kovács are “not credible and

                                   4   part of the scheme to conceal its copying Zavgorodny,” a prior art reference which BGI had

                                   5   accused Illumina of concealing until the patent examiner found the reference on his own. Opp. at

                                   6   24; Illumina II, Dkt. No. 241-4 at 6. BGI emphasizes that Illumina has argued that Zavgorodny is

                                   7   irrelevant to its invention. But when pressed, Dr. Liu testified that he found Zavgorodny “very

                                   8   interesting because it had done what the Illumina inventors had done.” Opp. at 24; Dkt. No. 241-4

                                   9   at 6. Illumina and its inventors also claim that they did not know about Zavgorodny before they

                                  10   filed their patent applications but an email shows otherwise. See Dkt. No. 386-45. Because

                                  11   Illumina inventors had a motive to claim that they did not know about Kovács—in order to obtain

                                  12   patent protection—BGI argues that “there is more than enough evidence, given the contradictory
Northern District of California
 United States District Court




                                  13   facts Illumina relies on, to draw the reasonable inference that the Illumina inventors knew about

                                  14   Kovács, knew it was material, and withheld it from the patent office with a specific intent to

                                  15   deceive.” Opp. at 25.

                                  16           As Illumina points out, nothing about the Zavgorodny reference was concealed; it was

                                  17   fully disclosed and considered by the PTO. Reply at 13. And Milton’s testimony that he came up

                                  18   with the idea to use a 3’-O azidomethyl blocking group, while it may (or may not) undermine the

                                  19   credibility of Illumina’s witnesses, disproves BGI’s theory that the inventors copied the invention

                                  20   from Zavgorodny. Id. Milton and the other inventors all testified that none of the inventors had

                                  21   seen the Zavgorodny references before. Milton Tr. at 39:6–40:5; 30:22–31:2; 31:10-22; 34:4-7;

                                  22   45:5-15; Romesberg Reb. ¶ 291. Given this record, drawing all reasonable inferences in BGI’s

                                  23   favor, I cannot reasonably conclude that the single most reasonable inference for the failure to

                                  24   disclose the Kovács reference to the PTO was to intentionally deceive the PTO. 7 Illumina’s

                                  25

                                  26   7
                                         Because I reject BGI’s “inequitable conduct” defense, I will not address Illumina’s request to
                                  27   strike portions of BGI’s expert reports that opine on the inventors’ states of mind. Mot. at 22; see,
                                       e.g., Dkt. No. 377-14 (“Metzker Rep.”) ¶ 273 (opining that the inventors claimed to have not
                                  28   known anything about [Kovacs], to gain some advantage in the patent prosecution context.”).

                                                                                        24
                                           Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 25 of 33




                                   1   motion for summary judgment on BGI’s inequitable conduct defense is GRANTED.

                                   2           D.     BGI’s Other Defenses
                                   3           Finally, Illumina moves for summary judgment that (1) the Accused StandardMPS

                                   4   products infringe all Asserted Claims of all Asserted Patents; (2) the Accused CoolMPS products

                                   5   infringe the Asserted Claims of the ’973 and ’444 Patents;8 (3) the Asserted Claims are not

                                   6   anticipated; and (4) the ’444 Patent is not invalid for lack of written description or enablement.

                                   7   Mot. at 23–25. The first two issues are not rebutted by BGI’s expert opinions and BGI’s counsel

                                   8   confirmed that its experts did not serve reports on these issues. Mot. at 24. In addition, BGI’s

                                   9   expert does not assert that any Asserted Claim is anticipated or that the ’444 Patent is invalid. Id.

                                  10   at 24–25. BGI does not contend that there is a genuine issue of material fact. BGI only asserts

                                  11   that Illumina failed to show there were no disputed issues of fact and that these issues are best

                                  12   addressed during the preparation of pre-trial submissions. Opp. at 25. I disagree and GRANT
Northern District of California
 United States District Court




                                  13   summary judgment in favor of Illumina on these four uncontested defenses.

                                  14   III.    MOTIONS TO SEAL
                                  15           The parties have filed ten motions to seal. See 1465 Dkt. Nos. 406, 421, 433, 448; 3770

                                  16   Dkt. Nos. 376, 378, 386, 387, 399, 412. A party seeking to seal court records must overcome a

                                  17   strong presumption in favor of the public’s right to access those records. See Ctr. for Auto Safety

                                  18   v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC

                                  19   v. Ctr. for Auto Safety, 137 S. Ct. 38 (2016). Here, the “compelling reasons” standard applies.

                                  20   See id. at 1101. The Ninth Circuit has explained that examples of “compelling reasons” include

                                  21   “the use of records to gratify private spite, promote public scandal, circulate libelous statements,

                                  22   or release trade secrets.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir.

                                  23   2006). Other examples include “sources of business information that might harm a litigant’s

                                  24   competitive standing.” Ctr. for Auto Safety, 809 F.3d at 1097. For the reasons explained in the

                                  25   table below, the following motions are GRANTED: 3770 Dkt. Nos. 376, 378, 399, 412 and 1465

                                  26   Dkt. Nos. 406, 433, 448. The following motions are GRANTED in part and DENIED in part:

                                  27

                                  28
                                       8
                                        In a separate order, I rejected BGI’s argument that the ’973 Patent was invalid. See Illumina II,
                                       Dkt. No. 469 at 5–9.
                                                                                       25
                                        Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 26 of 33




                                   1   3770 Dkt. Nos. 386, 387 and 1465 Dkt. No. 421. The clerk shall UNSEAL 3770 Dkt. Nos.

                                   2   386-20, 386-22, 386-24, 386-26, 386-28, 386-30, 386-36, 386-44, 387-4, 387-6, 387-8, 387-10

                                   3   and 1465 Dkt. Nos. 421-20, 421-22, 421-24, 421-26, 421-28, 421-30, 421-36, 421-44.

                                   4
                                                                  Portions to Be           Designatin               Ruling
                                   5    Document                                               g
                                                                       Filed Under
                                   6                                   Seal                  Party
                                                             3770 Dkt. No. 376 / 1465 Dkt. No. 406 – GRANTED
                                   7   Illumina’s Motion for    2:13, 10:7               Illumina     GRANTED
                                       Summary Judgment                                               (Discusses Illumina’s proprietary
                                   8                                                                  product information and trade
                                                                                                      secrets, which if made public
                                   9                                                                  could cause harm to Illumina.
                                                                                                      Dkt. No. 376-1 ¶ 6.)
                                  10   Exhibit 1 to the         ¶¶127-128,  146, 165-167 Illumina     GRANTED
                                       Declaration of Andrew                                          (Discusses Illumina’s proprietary
                                  11                                                                  product information and trade
                                       Gesior in Support of
                                                                                                      secrets, which if made public
                                  12   Illumina’s Motion for                                          could cause harm to Illumina.
Northern District of California
 United States District Court




                                       Summary Judgment                                               Dkt. No. 376-1 ¶ 6.)
                                  13   (2021-04-12 Opening
                                       Expert Report of Joseph
                                  14   Puglisi
                                  15   Ph.D.)
                                       Exhibit 2 to the         ¶¶ 37-41, 43-58, 59 n.7, Illumina     GRANTED
                                  16   Declaration of Andrew 60-63                                    (Discusses Illumina’s proprietary
                                       Gesior in Support of                                           product information and trade
                                                                                                      secrets, which if made public
                                  17   Illumina’s Motion for                                          could cause harm to Illumina.
                                       Summary Judgment                                               Dkt. No. 376-1 ¶ 6.)
                                  18   (2021-05-10 George
                                  19   Weinstock’s Rebuttal
                                       Report re
                                  20   Noninfringement of U.S.
                                       Patent No.
                                  21   9,944,984)
                                       Exhibit 5 to the         111:9-15, 111:21-22,     Illumina     GRANTED
                                  22   Declaration of Andrew    112:13-14                             (Discusses Illumina’s proprietary
                                       Gesior in Support of                                           product information and trade
                                  23                                                                  secrets, which if made public
                                       Illumina’s Motion for                                          could cause harm to Illumina.
                                  24   Summary Judgment                                               Dkt. No. 376-1 ¶ 6.)
                                       (2021-01-22 Deposition
                                  25   Transcript of Sergio
                                       Peisajovic)
                                  26   Exhibit 16 to the        ¶¶ 63-66, 84-85, 93, 97, BGI          GRANTED
                                       Declaration of Andrew 99, 110-111, 116-117,                    (Discusses BGI’s trade secrets
                                  27                                                                  and confidential information
                                       Gesior in Support of     149-150, 154, 175, 183,
                                                                                                      regarding its products, chemical
                                  28   Illumina’s Motion for                                          reagents, and R&D, which if
                                                                                      26
                                       Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 27 of 33




                                       Summary Judgment        186-187, 196, 204, 207-              made public could harm its
                                   1                                                                competitive standing. 3770 Dkt.
                                       (2021-04-12 Expert      208, 234, 263, 266, 269,
                                       Report of Floyd         272, 275, 278, 305, 318,             No. 383 ¶ 4.)
                                   2
                                       Romesberg Ph.D. re      347, 363, 393, 407, 423,
                                   3   Infringement)           427, 432, 440, 447, 457,
                                                               460-461, 464, and 469-
                                   4                           470, and n.10, n.13, and
                                                               n.15 (highlighted in
                                   5                           yellow)
                                       Exhibit 17 to the       ¶ 10 (highlighted in     BGI         GRANTED
                                   6
                                       Declaration of Andrew   yellow)                              (Discusses BGI’s trade secrets
                                   7   Gesior in Support of                                         and confidential information
                                                                                                    regarding its products, chemical
                                       Illumina’s Motion for                                        reagents, and R&D, which if
                                   8   Summary Judgment                                             made public could harm its
                                       (2021-05-10 Rebuttal                                         competitive standing. 3770 Dkt.
                                   9   Expert Report of Michael                                     No. 383 ¶ 4.)
                                  10   Metzker Ph.D. re
                                       Noninfringement)
                                  11   Exhibit 18 to the        ¶ 95                     Illumina   GRANTED
                                       Declaration of Andrew                                        (Discusses Illumina’s
                                  12   Gesior in Support of                                         confidential, non-public financial
Northern District of California




                                                                                                    information, such as sales and
 United States District Court




                                       Illumina’s Motion for                                        revenue data, which if made
                                  13
                                       Summary Judgment                                             public could cause harm to
                                  14   (2021-04-12 Opening                                          Illumina. Dkt. No. 376-1 ¶ 7.)
                                       Expert Report of James
                                  15   Kearl)
                                  16       3770 Dkt. No. 386 / 1465 Dkt. No. 421 – GRANTED IN PART AND DENIED IN PART
                                  17    Defendants’ Opposition •       Portions of p. 4 Illumina GRANTED
                                        to                        •    Portions of p. 25         (Discusses Illumina’s proprietary
                                        Illumina’s Motion for                                    product information and trade
                                  18
                                        Summary Judgment                                         secrets, which if made public
                                  19                                                             could harm Illumina. 3770 Dkt.
                                                                                                 No. 396 ¶ 8.)
                                  20    Ex. 2 - April 12, 2021    •    Portions of ¶ 66 Illumina GRANTED
                                        Expert                    •    Portions of               (Discusses Illumina’s
                                  21    Report of Joseph D.            ¶¶ 70-71                  confidential, non-public
                                        Puglisi, Ph.D.            •    Portions of ¶ 74          information regarding its
                                  22                              •    Portions of ¶ 76          third-party licensing agreements
                                                                  •    Portions of ¶ 80          as well as its proprietary product
                                  23                              •    Portions of ¶ 83          information and trade secrets.
                                                                  •    Portions of               3770 Dkt. No. 396 ¶¶ 7–8.)
                                  24                                   ¶¶ 104-109
                                                                  •    Portions of
                                  25                                   ¶¶ 127-128
                                                                  •    Portions of ¶ 152
                                  26                              •    Portions of
                                  27                                   ¶¶ 159-160
                                                                  •    Portions of
                                  28                                   ¶¶ 165-167

                                                                                    27
                                       Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 28 of 33




                                                                  •   Portions of ¶ 171
                                   1                              •   Portions of
                                                                      ¶¶ 184-187
                                   2
                                       Ex. 3 - Ex. 3 to Puglisi   •   Portions of p. 4     Illumina   GRANTED
                                       Report                     •   Portions of p.                  (Discusses Illumina’s proprietary
                                   3
                                       (Claim Chart)                  6-11                            product information and trade
                                                                                                      secrets, which if made public
                                   4                              •   Portions of p.
                                                                                                      could harm Illumina. 3770 Dkt.
                                                                      18-21                           No. 396 ¶ 8.)
                                   5                              •   Portion of p. 27
                                                                  •   Portions of p.
                                   6
                                                                      29-32
                                   7   Ex. 4 - Excerpts from      •   p. 7:22              Illumina   GRANTED
                                       the May 28, 2021           •   p. 66:16-24                     (Discusses Illumina’s proprietary
                                   8   deposition transcript      •   p. 67:4-9; 12-14;               product information and trade
                                       of                             16-23; 25                       secrets and contains the home
                                   9   George M. Weinstock,       •   p. 68:19-21;                    addresses of third-party witnesses.
                                       Ph.D.                          23-25                           3770 Dkt. No. 396 ¶¶ 8–9.)
                                  10                              •   p. 69:1-3; 5-6
                                                                  •   p. 83:24-35
                                  11                              •   p. 84:1-13; 15-25
                                                                  •   p. 85:1-14
                                  12                              •   p. 97:10-11;
Northern District of California
 United States District Court




                                                                      13-25
                                  13
                                                                  •   p. 98:1-7; 9-11;
                                  14                                  13-16; 18-20; 25
                                                                  •   p. 101:2-5; 7-25
                                  15                              •   p. 102:2-5; 7-9;
                                                                      11-17; 22-23
                                  16                              •   p. 103:13
                                       Ex. 6 - Excerpts from      •   p. 145: 1-7; 9-11;   Illumina   GRANTED
                                  17   the January                    18-21;25                        (Discusses Illumina’s proprietary
                                       22, 2021 deposition        •   p. 146: 1-2; 5-8;               product information and trade
                                  18   transcript of Sergio           10-19; 21-22;                   secrets, which if made public
                                       Peisajovich, Ph.D.         •   24-25                           could harm Illumina. 3770 Dkt.
                                  19                              •   p. 153: 1-4; 8-12;              No. 396 ¶ 8.)
                                                                      14-20; 22-25
                                  20                              •   174:12-16
                                  21   Ex. 7 - Excerpts           •   p. 9: 1-2            Illumina   GRANTED
                                       from the March 18,         •   p. 95:2-16; 24-25               (Discusses Illumina’s proprietary
                                  22   2021 deposition            •   p. 96:1-6                       product information and trade
                                       transcript of                                                  secrets and contains the home
                                  23   Peter McInerney, Ph.D.                                         addresses of third-party witnesses.
                                                                                                      3770 Dkt. No. 396 ¶¶ 8–9.)
                                  24   Ex. 12 - Excerpts from     •   p. 6:20           Illumina      GRANTED
                                       the May 25, 2021           •   p. 171:9-16                     (Discusses Illumina’s proprietary
                                  25   deposition transcript of   •   p. 186:6-9; 15-17               product information and trade
                                       Joseph D. Puglisi, Ph.D.   •   p. 187:4-7                      secrets and contains the home
                                  26                                                                  addresses of third-party witnesses.
                                                                                                      3770 Dkt. No. 396 ¶¶ 8–9.)
                                  27   Ex. 14 - Excerpts          •   Portions of          Illumina   GRANTED
                                       from the April 12,             ¶¶ 54-62                        (Discusses Illumina’s
                                  28   2021 Expert Report         •   Portions of                     confidential, non-public financial
                                                                                    28
                                       Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 29 of 33




                                       of James                         ¶¶ 64-65                      information regarding its sales,
                                   1   R. Kearl, Ph.D.            •     Portions of ¶ 85              revenue data, IP portfolio, and
                                                                  •     Portions of ¶ 95              business development. Also
                                   2                              •     Portions of fn.               discusses its proprietary product
                                                                        128                           information and trade secrets.
                                   3                                                                  3770 Dkt. No. 396 ¶¶ 7–8.)
                                                                  •     Portions of fn.
                                   4                                    135
                                       Ex. 15 - Excerpts from     N/A                      Illumina   DENIED – The court shall
                                   5   the May 10, 2021                                               unseal 3770 Dkt. No. 386-20 and
                                       Rebuttal Expert Report                                         1465 Dkt. No. 421-20.
                                   6   of                                                             (Illumina does not seek to seal
                                       George M. Weinstock,                                           this document. 3770 Dkt. No.
                                   7   Ph.D.                                                          396.)
                                       Ex. 18 - Excerpts of the   N/A                      Illumina   DENIED – The court shall
                                   8   document                                                       unseal 3770 Dkt. No. 386-22 and
                                       produced bearing                                               1465 Dkt. No. 421-22.
                                   9                                                                  (Illumina does not seek to seal
                                       beginning Bates
                                       numbers                                                        this document. 3770 Dkt. No.
                                  10                                                                  396.)
                                       ILMNBGI0207713
                                  11   Ex. 19 - Excerpts of       N/A                      Illumina   DENIED – The court shall
                                       the document                                                   unseal 3770 Dkt. No. 386-24 and
                                  12   produced bearing                                               1465 Dkt. No. 421-24.
Northern District of California




                                                                                                      (Illumina does not seek to seal
 United States District Court




                                       beginning Bates
                                  13   numbers                                                        this document. 3770 Dkt. No.
                                       ILMNBGI_NDCAL000                                               396.)
                                  14   3471
                                       Ex. 20 - Excerpts of       N/A                      Illumina   DENIED – The court shall
                                  15   the document                                                   unseal 3770 Dkt. No. 386-26 and
                                       produced bearing                                               1465 Dkt. No. 421-26.
                                  16                                                                  (Illumina does not seek to seal
                                       beginning Bates
                                       numbers                                                        this document. 3770 Dkt. No.
                                  17                                                                  396.)
                                       ILMNBGI0203644
                                  18   Ex. 21 - Excerpts of       N/A                      Illumina   DENIED – The court shall
                                       the document                                                   unseal 3770 Dkt. No. 386-28 and
                                  19   produced bearing                                               1465 Dkt. No. 421-28.
                                       beginning Bates                                                (Illumina does not seek to seal
                                  20   numbers                                                        this document. 3770 Dkt. No.
                                       ILMNBGI0203857                                                 396.)
                                  21   Ex. 22 - Excerpts from     N/A                      Illumina   DENIED – The court shall
                                       the January 7, 2021                                            unseal 3770 Dkt. No. 386-30 and
                                  22                                                                  1465 Dkt. No. 421-30.
                                       deposition transcript of
                                       Joseph Samuel Brennan,                                         (Illumina does not seek to seal
                                  23                                                                  this document. 3770 Dkt. No.
                                       Ph.D.
                                                                                                      396.)
                                  24
                                       Ex. 23 Excerpts from       •     Portions of ¶ 247 Illumina    GRANTED
                                       the April 12, 2021         •     Portions of ¶ 263             (Discusses Illumina’s proprietary
                                  25
                                       Opening Expert                                                 product information and trade
                                  26   Report of                                                      secrets, which if made public
                                       Michael L. Metzker,                                            could harm Illumina. 3770 Dkt.
                                  27   Ph.D.                                                          No. 396 ¶ 8.)
                                       Ex. 26 - Excerpts of the   •     Portions of p. Illumina       GRANTED
                                  28   document                         1979/ILMNBGI0                 (Discusses Illumina’s proprietary
                                                                                      29
                                       Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 30 of 33




                                       produced bearing                 213692                           product information and trade
                                   1   beginning Bates            •     Portions of p.                   secrets, which if made public
                                       numbers                          1981-                            could harm Illumina. 3770 Dkt.
                                   2                                    1984/ILMNBGI0                    No. 396 ¶ 8.)
                                       ILMNBGI0213690
                                   3                                    213694-697
                                       Ex. 29 - Excerpts from     N/A                         Illumina   DENIED – The court shall
                                   4   the May 24, 2021                                                  unseal 3770 Dkt. No. 386-36 and
                                       deposition transcript of                                          1465 Dkt. No. 421-36.
                                   5   Floyd                                                             (Illumina does not seek to seal
                                       Romesberg, Ph.D.                                                  this document. 3770 Dkt. No.
                                   6                                                                     396.)
                                       Ex. 30 - Excerpts from N/A                             Illumina   DENIED – The court shall
                                   7   the May 10, 2021                                                  unseal 3770 Dkt. No. 386-38 and
                                       Expert Rebuttal Report                                            1465 Dkt. No. 421-38.
                                   8   of Floyd Romesberg,                                               (Illumina does not seek to seal
                                       Ph.D. on                                                          this document. 3770 Dkt. No.
                                   9   Validity                                                          396.)
                                       Ex. 31 - Excerpts from p. 8:3-4                        Illumina   GRANTED
                                  10   the January 15, 2021                                              (Contains the home addresses of
                                       deposition transcript of                                          third-party witnesses. 3770 Dkt.
                                  11                                                                     No. 396 ¶ 9.)
                                       John Milton, Ph.D.
                                  12   Ex. 32 - Exhibit 0075    Entire document               Illumina   GRANTED
                                                                                                         (Discusses Illumina’s non-public
Northern District of California




                                       from the December 8,
 United States District Court




                                  13   2020 deposition of                                                working draft regarding its
                                       Shankar                                                           strategic publication of
                                  14   Balasubramanian, Ph.D.                                            information related to its
                                                                                                         technology, which if made public
                                  15                                                                     could harm Illumina. 3770 Dkt.
                                                                                                         No. 396 ¶ 8.)
                                  16   Ex. 33 - Excerpts from     N/A                         Illumina   DENIED – The court shall
                                       the August 20, 2020                                               unseal 3770 Dkt. No. 386-44 and
                                  17   deposition transcript                                             1465 Dkt. No. 421-44.
                                       of                                                                (Illumina does not seek to seal
                                  18   Xiaohai Liu, Ph.D.                                                this document. 3770 Dkt. No.
                                                                                                         396.)
                                  19   Ex. 34 - Excerpts from     •     Portions of        Illumina      GRANTED
                                       the April 12, 2021               ¶¶ 176-179                       (Discusses Illumina’s proprietary
                                  20   Opening Expert Report      •     Portions of fn. 43               product information and trade
                                       of                                                                secrets, which if made public
                                  21   Professor Patrick J.                                              could harm Illumina. 3770 Dkt.
                                       Hrdlicka                                                          No. 396 ¶ 8.)
                                  22                                                          Illumina   GRANTED
                                       Ex. 35 - Document          Portions of p.
                                       produced bearing           ILMNBGI1110437                         (Discusses Illumina’s proprietary
                                  23
                                       Bates numbers                                                     product information and trade
                                  24   ILMNBGI1110437-52                                                 secrets, which if made public
                                                                                                         could harm Illumina. 3770 Dkt.
                                  25                                                                     No. 396 ¶ 8.)
                                       Ex. 36 - Excerpts from     •     Portions of p.        Illumina   GRANTED
                                  26   the January                      212:9-10: 14                     (Discusses Illumina’s
                                       14, 2021 deposition        •     Portions of p.                   confidential, non-public financial
                                  27   transcript of Harold P.                                           information regarding its sales,
                                                                        212:25-213:5                     revenue data, IP portfolio, and
                                       Swerdlow, Ph.D.            •     Portions of p.                   business development. 3770 Dkt.
                                  28                                    213:9-10
                                                                                         30
                                       Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 31 of 33



                                                                                                      No. 396 ¶ 7.)
                                   1                         3770 Dkt. No. 399 / 1465 Dkt. No. 433 – GRANTED
                                   2   Illumina’s Reply in        Portions of page 5 and Illumina GRANTED
                                       Support of Illumina’s      15                                  (Discusses Illumina’s confidential
                                   3   Motion for Summary                                             proprietary product information
                                                                                                      and trade secrets, which if made
                                       Judgment
                                   4                                                                  public could cause harm to
                                                                                                      Illumina. 3770 Dkt. No. 399-1
                                   5                                                                  ¶ 4.)
                                       Exhibit 22 to the         Portions of ¶¶ 327-328 Illumina GRANTED
                                   6   Supplemental               p. 127, fn. 12                      (Discusses Illumina’s confidential
                                       Declaration of Andrew                                          proprietary product information
                                   7                                                                  and trade secrets, which if made
                                       Gesior in Support of
                                                                                                      public could cause harm to
                                       Illumina’s Reply in                                            Illumina. 3770 Dkt. No. 399-1
                                   8
                                       Support of Illumina’s                                          ¶ 4.)
                                   9   Motion for Summary
                                       Judgment (excerpts of the
                                  10   Expert Report of Floyd
                                       Romesberg, Ph. D. on
                                  11   Validity served on May
                                  12   10, 2021)
                                                             3770 Dkt. No. 412 / 1465 Dkt. No. 448 – GRANTED
Northern District of California
 United States District Court




                                  13    BGI’s Prowse              Green highlighted        Defendants GRANTED
                                        Presentation              portions                            (Discusses BGI’s trade secrets
                                  14                                                                  and confidential business
                                                                                                      information regarding its ongoing
                                  15                                                                  R&D activities and expenditures
                                                                                                      that if made public would harm
                                  16                                                                  BGI. 1465 Dkt. No. 448; Dkt.
                                                                                                      No. 412).
                                  17    BGI’s Opposition          Green highlighted        Illumina GRANTED
                                        Presentation              portions of slide 12–13,            (Discusses Illumina’s proprietary
                                  18                              35                                  product information and trade
                                                                                                      secrets. 3770 Dkt. No. 415; 1465
                                  19                                                                  Dkt. No. 452.)
                                                                       3770 Dkt. No. 378 – GRANTED
                                  20   Exhibit 2 to the          ¶¶ 37-41, 43, 47, 50-58, Illumina GRANTED
                                       Declaration of Audra       59 n.7, 60-63                       (Discusses confidential, non-
                                  21                                                                  public information such as
                                       Sawyer in Support of
                                                                                                      Illumina’s proprietary product
                                  22   Illumina’s Motion to                                           information and trade secrets.
                                       Strike Expert Report of                                        Dkt. No. 378.)
                                  23   Dr. Joseph Puglisi and
                                       Preclude Defendants
                                  24   From Relying On New
                                  25   Infringement Theories
                                       (2021-05-10 George
                                  26   Weinstock’s Rebuttal
                                       Report re
                                  27   Noninfringement of U.S.
                                       Patent No. 9,944,984)
                                  28
                                                                                      31
                                       Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 32 of 33




                                       Exhibit 4 to the          ¶¶127-128, 146,      Illumina GRANTED
                                   1                                                           (Discusses confidential,
                                       Declaration of Audra      165-167, 171
                                       Sawyer in Support of                                    non-public information such as
                                   2                                                           Illumina’s proprietary product
                                       Illumina’s Motion to                                    information and trade secrets.
                                   3   Strike Expert Report of                                 Dkt. No. 378.)
                                       Dr. Joseph Puglisi and
                                   4   Preclude Defendants
                                       From Relying On New
                                   5
                                       Infringement Theories
                                   6   (2021-04-12 Opening
                                       Expert Report of Joseph
                                   7   Puglisi Ph.D.)
                                       Exhibit 6 to the          Entire document      Illumina GRANTED
                                   8   Declaration of Audra                                    (Discusses confidential,
                                       Sawyer in Support of                                    non-public information such as
                                   9                                                           Illumina’s proprietary product
                                       Illumina’s Motion to
                                                                                               information and trade secrets.
                                  10   Strike Expert Report of                                 Dkt. No. 378.)
                                       Dr. Joseph Puglisi and
                                  11   Preclude Defendants
                                       From Relying On New
                                  12   Infringement Theories
Northern District of California
 United States District Court




                                  13   (excerpt of Illumina
                                       Powerpoint presentation
                                  14   entitled “ExAmp
                                       Clustering”)
                                  15                  3770 Dkt. No. 387 – GRANTED IN PART AND DENIED IN PART
                                       BGI’s Opposition to       N/A                  Illumina DENIED – The clerk shall
                                  16   Illumina’s Motion to                                    UNSEAL Dkt. No. 387-4.
                                       Strike Puglisi’s Expert                                 (Illumina does not request this
                                  17                                                           document to be sealed. Dkt. No.
                                       Opinion
                                                                                               395.)
                                  18   Ex. 5 – Excerpts from      N/A                 Illumina DENIED – The clerk shall
                                       Illumina’s                                              UNSEAL Dkt. No. 387-6.
                                  19                                                           (Illumina does not request this
                                       October 13, 2020
                                                                                               document to be sealed. Dkt. No.
                                  20   Responses and
                                                                                               395.)
                                       Objections to
                                  21   Defendants’ Second
                                        Set of Interrogatories
                                  22    (Nos. 7-16)
                                       Ex. 6 - Excerpts from      N/A                 Illumina DENIED – The clerk shall
                                  23                                                           UNSEAL Dkt. No. 387-8.
                                       Illumina’s
                                       December 7, 2020                                        (Illumina does not request this
                                  24
                                                                                               document to be sealed. Dkt. No.
                                       Supplemental
                                  25                                                           395.)
                                       Responses and
                                       Objections to
                                  26   Defendants’ Second Set
                                  27   of
                                        Interrogatories
                                  28
                                                                                 32
                                       Case 3:19-cv-03770-WHO Document 424 Filed 09/09/21 Page 33 of 33




                                       Ex. 7 - Excerpts from         N/A                     Illumina   DENIED – The clerk shall
                                   1                                                                    UNSEAL Dkt. No. 387-10.
                                       Illumina’s
                                       March 26, 2021 Second                                            (Illumina does not request this
                                   2                                                                    document to be sealed. Dkt. No.
                                       Supplemental Responses                                           395.)
                                   3   and
                                       Objections to
                                   4   Defendants’ Second
                                        Set of Interrogatories
                                   5   Ex. 8 - April 12, 2021       •  Portions of ¶ 66     Illumina    GRANTED
                                       Expert Report of Dr.         •  Portions of ¶¶ 70-71             (Discusses Illumina’s
                                   6                                                                    confidential, non-public
                                       Joseph D. Puglisi            •  Portions of ¶ 74                 information related to its third-
                                   7                                •  Portions of ¶ 76                 party licensing agreements, trade-
                                                                    •  Portions of ¶ 80                 secrets, and proprietary
                                   8
                                                                    •  Portions of ¶ 83                 information, which if made public
                                   9                                •  Portions of                      could cause harm to Illumina.
                                                                                                        Dkt. No. 395.)
                                                                       ¶¶ 104-109
                                  10                                • Portions of
                                                                       ¶¶ 127-128
                                  11
                                                                    • Portions of ¶ 152
                                  12                                • Portions of
Northern District of California
 United States District Court




                                                                       ¶¶ 159-160
                                  13                                • Portions of
                                                                       ¶¶ 165-167
                                  14
                                                                    • Portions of ¶ 171
                                  15                                • Portions of
                                                                       ¶¶ 184-187
                                  16   Ex. 12 - Excerpts from        Portions of p. 6:20    Illumina    GRANTED
                                       the May 25,                                                      (Proposed redacted language
                                  17   2021 deposition transcript                                       concerns the home address of a
                                                                                                        third-party witness. Dkt. No.
                                  18   of Dr.
                                                                                                        395.)
                                       Joseph D. Puglisi
                                  19
                                                                                 CONCLUSION
                                  20
                                              For the reasons explained above, Illumina’s motion to strike portions of the Puglisi Report
                                  21
                                       is GRANTED in part and DENIED in part. Illumina’s motion for summary judgment is
                                  22
                                       GRANTED.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: September 9, 2021
                                  25

                                  26
                                  27                                                               William H. Orrick
                                                                                                   United States District Judge
                                  28
                                                                                        33
